Exhibit 10.6

AMENDMENT NO. 5

TO

BRIDGE LOAN AGREEMENT

AMENDMENT NO. 5, dated as of September 27, 2006 (this “Amendment”), to the
Bridge Loan Agreement, dated as of June 25, 2002, among CONCENTRA INC., as the
Borrower, CITICORP NORTH AMERICA, INC., as Lender and the Administrative Agent,
and the other Lenders party thereto from time to time (as amended, supplemented
or otherwise modified from time to time, the “Loan Agreement”).

W I T N E S S E T H :

WHEREAS, the Borrower has requested that the Lenders extend the Termination Date
until September 30, 2008; and

WHEREAS, pursuant to Section 10.1(a)(iii) of the Loan Agreement, the consent of
each Lender directly effected by this Amendment is required to effect the
amendments set forth herein; and

WHEREAS, each Lender has agreed to amend the Loan Agreement as further provided
herein.

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to the following:

Section 1. Defined Terms. Capitalized terms used, but not otherwise defined,
herein have the meanings set forth in the Loan Agreement.

Section 2. Amendments. As of the Effective Date (as hereinafter defined), the
Loan Agreement is amended by deleting the definition of “Termination Date” in
Section 1.1 of the Loan Agreement in its entirety and inserting in lieu thereof
the following:

“Termination Date” means the earlier to occur of (a) September 30, 2008, (b) the
acceleration of the Obligations pursuant to the terms of Article VIII and
(c) the payment in full of all Obligations.

Section 3. Representations and Warranties. Each of the Borrower and the
Guarantors hereby jointly and severally represents and warrants to the
Administrative Agent and each Lender as follows:

(a) After giving effect to this Amendment, each of the representations and
warranties of such Person contained in the Loan Agreement and in the other Loan
Documents are true and correct in all material respects on and as of the
Effective Date as though made on and as of such date, except to the extent that
any such representation or warranty expressly relates to an earlier date and
except for changes therein expressly permitted by the Loan Agreement.



--------------------------------------------------------------------------------

(b) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing as of the date hereof and as of the Effective Date.

(c) The execution, delivery and performance by such Person of this Amendment
have been duly authorized by all requisite action on the part of such Person and
will not violate any of its Constituent Documents.

(d) This Amendment has been duly executed and delivered by such Person and each
of this Amendment and the Loan Agreement, as amended hereby, constitutes the
legal, valid and binding obligation of such Person, enforceable against such
Person in accordance with their terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity).

Section 4. Affirmation of Guaranties.

(a) Each Guarantor hereby consents to the consummation, execution, delivery and
performance of this Amendment and the extension of the Termination Date as
provided herein, and hereby acknowledges and agrees that on and after the
Effective Date, all of its obligations under the applicable Loan Documents are
reaffirmed and will remain and continue in full force and effect.

(b) As of the Effective Date, each Guarantor reaffirms the Guaranties granted to
the Administrative Agent, for the benefit of the Lenders, as applicable, under
the applicable Loan Documents, which Guaranties shall continue in full force and
effect during the term of the Loan Agreement as extended by this Amendment and
any amendments, amendments and restatements, renewals or extensions or other
modifications thereof and shall continue to secure the Obligations of the
Borrower and the Guarantors.

Section 5. Condition to Effectiveness. This Amendment shall become effective as
of the date (the “Effective Date”) on which the Administrative Agent receives
counterparts of this Amendment executed by each of the Borrower, the Guarantors
and each Lender directly effected hereby. The Administrative Agent shall
promptly notify the Borrower upon its receipt of all such executed counterparts.

Section 6. Reference to and Effect on the Loan Documents.

(a) As of the Effective Date, each reference in the Loan Agreement and the other
Loan Documents to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of
like import, shall mean and be a reference to the Loan Agreement as amended
hereby.

(b) Except to the extent amended hereby, the provisions of the Loan Agreement
and all of the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

 

2



--------------------------------------------------------------------------------

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders or the Administrative Agent under any of the Loan
Documents or constitute a waiver of any provision of any of the Loan Documents.

Section 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Receipt by
the Administrative Agent of a facsimile copy of an executed signature page
hereof shall constitute receipt by the Administrative Agent of an executed
counterpart of this Amendment.

Section 8. Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the law of the State of New York.

[Signature Pages to Follow]

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

Administrative Agent and Lender: CITICORP NORTH AMERICA, INC. By:  

/s/ David Leland

Name:   David Leland Title:   Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO CONCENTRA, INC. BRIDGE LOAN AGREEMENT]



--------------------------------------------------------------------------------

Lenders:

CREDIT SUISSE, Cayman Islands Branch (formerly known as

CREDIT SUISSE FIRST BOSTON, acting

through its Cayman Islands Branch)

By:  

/s/ David Dodd

Name:   David Dodd Title:   Vice President By:  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Associate

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO CONCENTRA, INC. BRIDGE LOAN AGREEMENT]



--------------------------------------------------------------------------------

Borrower: CONCENTRA INC. By:  

/s/ Thomas E. Kiraly

Name:   Thomas E. Kiraly Title:  

Executive Vice President, Chief Financial Officer

and Treasurer

Guarantors: WELSH, CARSON, ANDERSON & STOWE VIII, L.P. By:   WCAS VIII
Associates LLC,   its General Partner By:  

/s/ Jonathan Rather

Name:   Jonathan Rather Title:   Managing Member WCAS CAPITAL PARTNERS III, L.P.
By:   WCAS CP III ASSOCIATES L.L.C.,   its General Partner By:  

/s/ Jonathan Rather

Name:   Jonathan Rather Title:   Managing Member

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO CONCENTRA, INC. BRIDGE LOAN AGREEMENT]